           Case 1:18-cv-01154-AWI-HBK Document 32 Filed 11/17/20 Page 1 of 3


 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6    ROY RUSS,                                           CASE NO. 1:18-CV-1154 AWI JDP (HC)
 7                          Plaintiff
                                                          ORDER ADOPTING FINDINGS AND
 8                    v.                                  RECOMMENDATIONS, ORDER
                                                          GRANTING MOTION TO DISMISS, and
 9    BRANDON PRICE,                                      ORDER DECLINING TO ISSUE
                                                          CERTIFICATE OF APPEALABILITY
10                          Defendant
11                                                        (Doc. Nos. 24, 29)
12
            Petitioner is a civil detainee proceeding pro se with a petition for writ of habeas corpus that
13
     is ostensibly brought pursuant to 28 U.S.C. § 2241. On May 15, 2020, the Magistrate Judge issued
14
     Findings and Recommendation (“F&R”) that recommended granting Respondent’s motion to
15
     dismiss the petition as untimely. See Doc. No. 29. Specifically, the F&R found that the petition
16
     was appropriately classified as one brought pursuant to 28 U.S.C. § 2254 and that Petitioner had
17
     failed to meet the one year limitations period of 28 U.S.C. § 2244(d). See id. On June 5, 2020,
18
     Petitioner filed objections. See Doc. No. 30.
19
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a
20
     de novo review of the case. Having carefully reviewed the entire file, including Petitioner’s
21
     objections, the Court concludes that the Findings and Recommendation is supported by the record
22
     and proper analysis. Contrary to Petitioner’s objections, his petition is properly reviewed under 28
23
     U.S.C. § 2254. See Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1139-40 (9th Cir. 2005); Russ v.
24
     King, 2016 U.S. Dist. LEXIS 129607, *2 (E.D. Cal. Sept. 21, 2016); Padilla v. King, 2014 U.S.
25
     Dist. LEXIS 183948, *6-*7 (C.D. Cal. Aug. 15, 2014); Carmony v. Mayberg, 2011 U.S. Dist.
26
     LEXIS 3470, *4 (Jan. 10, 2011). Therefore, the Court will overrule Petitioner’s objections and
27
     adopt the F&R.
28
           Case 1:18-cv-01154-AWI-HBK Document 32 Filed 11/17/20 Page 2 of 3


 1          A state prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal a
 2 district court’s denial of his petition, and an appeal is only allowed in certain circumstances. Miller-

 3 El v. Cockrell, 537 U.S. 322, 335–36 (2003). The controlling statute in determining whether to issue

 4 a certificate of appealability is 28 U.S.C. § 2253, which provides as follows:

 5                  (a) In a habeas corpus proceeding or a proceeding under section 2255
                    before a district judge, the final order shall be subject to review, on
 6                  appeal, by the court of appeals for the circuit in which the proceeding
                    is held.
 7
                    (b) There shall be no right of appeal from a final order in a proceeding
 8                  to test the validity of a warrant to remove to another district or place
                    for commitment or trial a person charged with a criminal offense
 9                  against the United States, or to test the validity of such person’s
                    detention pending removal proceedings.
10
                    (c) (1) Unless a circuit justice or judge issues a certificate of
11                      appealability, an appeal may not be taken to the court of appeals
                        from–
12
                              (A) the final order in a habeas corpus proceeding in which
13                            the detention complained of arises out of process issued by a
                              State court; or
14
                              (B) the final order in a proceeding under section 2255.
15
                        (2) A certificate of appealability may issue under paragraph (1)
16                      only if the applicant has made a substantial showing of the denial
                        of a constitutional right.
17
                        (3) The certificate of appealability under paragraph (1) shall
18                      indicate which specific issue or issues satisfy the showing
                        required by paragraph (2).
19

20          If a court denies habeas relief on procedural grounds without reaching the underlying
21 constitutional claims, the court should issue a certificate of appealability “if jurists of reason would

22 find it debatable whether the petition states a valid claim of the denial of a constitutional right and

23 that jurists of reason would find it debatable whether the district court was correct in its procedural

24 ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). “Where a plain procedural bar is present and

25 the district court is correct to invoke it to dispose of the case, a reasonable jurist could not conclude

26 either that the district court erred in dismissing the petition or that the petitioner should be allowed
27 to proceed further.” Id.

28

                                                       2
           Case 1:18-cv-01154-AWI-HBK Document 32 Filed 11/17/20 Page 3 of 3


 1         In the present case, reasonable jurists would not find the Court’s determination that
 2 Petitioner’s habeas petition should be dismissed debatable or wrong, or that Petitioner should be

 3 allowed to proceed further. Therefore, the Court declines to issue a certificate of appealability.

 4

 5                                                ORDER
 6         Accordingly, IT IS HEREBY ORDERED that:
 7         1. The Findings and Recommendation issued on May 15, 2020 (Doc. No. 29) is ADOPTED
 8             IN FULL;
 9         2. Respondent’s motion to dismiss (Doc. No. 24) is GRANTED;
10         3. The petition for writ of habeas corpus is DISMISSED as untimely;
11         4. The Clerk is directed to CLOSE this case; and
12         5. The Court DECLINES to issue a certificate of appealability.
13
     IT IS SO ORDERED.
14

15 Dated: November 16, 2020
                                                 SENIOR DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      3
